Citation Nr: 1340819	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A Ruda, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to January 1972.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota which denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The determinative issue in this case is whether the Veteran's hearing loss and/or tinnitus which developed several years after service is related to the noise exposure the Veteran had in service.  Additionally, if hearing loss is found to be related to service, it must be determined whether hearing loss caused or aggravated tinnitus beyond the natural progress of the disability.  As these are medical questions, the appeal must be remanded for a medical opinion.  Although there is a June 2011 medical opinion of record, the Board finds that the opinion lacks a complete rationale as it pertains to whether hearing loss and/or tinnitus can have a delayed onset.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, with an appropriate medical professional to determine the nature, extent, and etiology of the Veteran's current bilateral hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the evaluation report.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss and/or tinnitus is related to the Veteran's in-service noise exposure (helicopter noise and gunfire).

The examiner should also opine as to whether it is at least as likely as not that the Veteran's tinnitus was caused by or aggravated by any service related hearing loss.  As it pertains to the aggravation aspect of the opinion, the examiner should comment as to whether any service-related hearing loss increased the severity of the Veteran's tinnitus.  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation.

The examiner must state whether there are medical reports or studies that indicate that noise induced hearing loss and/or tinnitus can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his medical opinion.

A complete rationale for all opinions and conclusions reached should be provided.  The examiner should also consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service.  The examiner should also address the Veteran's theory of hearing loss and tinnitus being due to noise exposure in service and that both conditions had a delayed onset.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for bilateral hearing loss and tinnitus.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

